 ORKIN EXTERMINATING CO. OF SOUTH FLORIDA, INC.399the parties are completely unaffected by the Board's contract-barresolution.Accordingly, and assuming, as does the majority, that the clauseherein violates Section 8(e), we would hold that the contract involveddoes not constitute a bar, and we would direct an election herein.Orkin Exterminating Company of South Florida, Inc.andJessieS.GlawsonandTeamsters,Chauffeurs and Helpers, LocalUnion No. 79, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.CasesNos.12-CA-,0067-1 and 192-CA-2107.March 20, 1962DECISION AND ORDEROn January 10, 1962, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicialerrorwas committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions, the brief, and the entire record in thesecases,and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.For the following reasons, we agree with the Trial Examiner thatthe Respondent, by calling individual employees to the office of itsgeneral manager, Kolkana, on June 20, 1961, and interrogating themabout union activities, violated Section 8(a) (1) of the Act: Theseinquiries were not shown to be for the purpose of determining the ex-tent of the Union's representation for any legitimate objective; werenot in all instances accompanied by assurances to the employees thatthere would be no reprisals; included an inquiryas to"who was in1 The Respondent appears to be one of many Orkin corporations located throughout theUnited States.As the Board has already asserted jurisdiction over the Orkin corporationsinOrkin Exterminating Company, Inc,115 NLRB 622, we find, for the reasons there statedand in agreement with the Respondent's admission,that Respondent's operations meet theBoard's jurisdictional standards.136 NLRB No. 40. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDback of the Union"; and occurred in a context of threats to close theplant if the Union organized it, and of pressures put on employees towithdraw their union cards zAccordingly, we find, as did the TrialExaminer, that there is no merit in the Respondent's contention thatthe interrogation here involved was permissible under the Board'sBlue Flashdoctrine 3ORDERThe Board hereby adopts the Recommended Order of the TrialExaminer.42 The Trial Examiner found, on the basis of "undenied or credited testimony," thatseveral supervisors, including one Paul Roberts, engaged in such coercive conductAs itappears from the record that Roberts, who was suffering from cancer, was too 111 to testify,and as the unlawful activities attributed to him are cumulative, we do not base any find-ing of unfair labor practices on conduct by Roberts8BlueFlash Express, Inc,109 NLRB 591; see alsoSouthern Coach & Body Co, Inc.,135 NLRB 1240'The notice attached to the Intermediate Report as an appendix is hereby amended byadding the following paragraph to the bottom of the notice: Employees may communicatedirectly with the Board'sRegionalOffice, Ross Building, 112 East Cass Street, Tampa 2,Florida, Telephone Number 223-4623, if they have any question concerning this notice orcompliancewithIts provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge filed by Jessie S. Glawson, an individual,on July 20 and August 30, 1961, respectively, and a charge filed by Teamsters, Chauf-Chauffeurs,Warehousemen and Helpers of America, herein called Local 79, onSeptember 5, 1961, the General Counsel of the National Labor Relations Board,by the Regional Director for the Twelfth Region (Tampa, Florida), issued his con-solidated complaint, dated September 8, 1961, against Orkin Exterminating Com-pany of South Florida, Inc., herein called the Respondent.With respect to theunfair labor practices, the complaint in substance alleges that Respondent engagedin and was engaging in conduct forbidden by Section 8(a).(1) of the National LaborRelations Act, 29 U.S.C.A. 141et seq.,herein called the Act, and affecting commercewithin the meaning of Section 2(6) and (7) of the Act. Respondent has answereddenying the alleged unfair labor practices but admitting certain facts.Pursuant to due notice, a hearing was held before me at Tampa, Florida, onNovember 27, 1961.All parties were represented and participated at the hearing,and were accorded an opportunity to present evidence, to examine and cross-examinewitnesses, to offer oral argument, and to file briefs.A very able and carefully pre-pared brief has been received from Respondent.Upon the entire record in this case, including the stipulations of the parties, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Florida corporation, is engaged at Tampa and Miami, Florida, in thebusiness of providing and performing termite and pest control services and relatedservices to residential and commercial properties.Only its Tampa facility is involvedin this proceeding.During its last fiscal year preceding September 8, 1961 (the dateof the complaint), Respondent received in excess of $500,000 for services performedfor residential homeowners and commercial properties.During the same periodRespondent received goods and materials valued in excess of $30,000 directly fromStates other than the State of Florida. I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act, and that it will effec-tuate the policies of the Act to assert jurisdiction over Respondent. ORKIN EXTERMINATING CO. OF SOUTH FLORIDA, INC.401II.THE LABOR ORGANIZATIONINVOLVEDLocal 79isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABORPRACTICESDuring the month of June 1961,Local 79 conducted an organizational campaignat Respondent's Tampa plant, during which time Respondent had knowledge of suchorganizing campaign.A. Kolkana's talks with individual employeesOn or about June 20,1961, Bernard Kolkana,Respondent'sgeneralmanager,'called in some pest control service employees individually to his office at the plantand spoke to them.Five of these employees testified at the hearing.They areJessie S. Glawson, Garry Wayne Skanks, Charles W. Ferman, Reginald B. Fogle, andJack William Bibler. In his conversation with each employee Kolkana stated thathe wanted to ask a question pointblank and that he desired an honest answer.Hethen asked each employee whether he had signed a union card.Glawson replied that he had signed a union card.This prompted Kolkana toinquire why Glawson signed this union card and put Kolkana "on the spot."Glaw-son replied that not only had a majority already signed, but "we could stand betterworking conditions and better working hours."Kolkana further remarked thatRespondent had been very lenient to Glawson while the latter was in the hospitaland that Respondent had "deducted very little, if any," from Glawson's pay.AsGlawson left the office, Kolkana asked him if he could be depended on to be onKolkana's sideIn his talk with Ferman, Kolkana asked Ferman, upon ascertaining from the latterthat he had signed a (union) card, if Ferman "had a reason" for such action. Fermanreplied that one of his recent paychecks was less than it should have been.Kolkanapromised to take care of this.The next day the shortage was paid to Ferman. Inhis conversation with Skanks, Kolkana also inquired as to "who was in back of theUnion."In his talks to the above-named employees,Kolkana testified,he assured eachemployee that their answers would in no way affect their jobs. On cross-examination,Glawson admitted he was so told, Ferman was unable to recall, and Skanks andFogle categorically denied that they received such assurance.Bibler was not cross-examined on this point. I find that only Glawson and Ferman were assured byKolkana that their answers to his "point blank question"did not make any dif-ference with respect to the employees' job.Respondent argues that these talks are not proscribed by Section 8(a)(1) because(1) they do notper seconstitute a violation, relying uponBlue Flash Express,109 NLRB 591; (2) it was not unusual for Kolkana to call employees into hisoffice to ask them "point blank questions" on how they "feel about supervision andwhat they think about the company"; and (3) absent evidence tending to showrestraint or coercion, such conversations are protected by Section 8(c) of the Act.As to (1), while it is true that interrogationperse does not transgress Section8(a)(1), it is unlawful where its nature restrains or coerces.As to (2), it is mani-fest that custom or practice of the Employer cannot render lawful conduct if other-wise proscribed by the Act.As to (3), as pointed out in the next paragraph theevidence does show restraint or coercion, so that Section 8(c) does not becomeoperative.The evidence narrated above, when considered in the light of the whole record,including the subsidiary findings recited below in section III B and section III C,disclose a conscious antiunion animus and a pattern of conduct deliberately cal-culated to interfere with the unionization of Respondent's employees.This amountsto interference, restraint, and coercion prohibited by Section 8(a)(1), and I so find.In the setting in which this conduct occurred,it is no defense that some of theemployees were assured that their jobs would not be affected by their answers.Thevice of this type of activity lies in the coercive aspect of the interrogation.Thistaint is neither removed nor immunized by such assurances,and I so find. In anyevent the assurances were not given to all the employees interrogated.1Kolkana describes himself as general managerThe complaint alleges, and the answeradmits, that he Is "branch manager " Some employees testifying referred to him as "dis-trictmanager"or just "manager " 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Statementsby Kolkanaat a plant meetingof employeesA day or two after Kolkana had the individual discussions with the employees,he called a meeting in the plant's assembly room.This meeting started about5 p.m., the normal quitting time, and lasted until about 8:30 p.m.All the pest con-trol employees, all the supervisors, Kolkana, and Bud Snyder (a "technical man"of Respondent who happened to be in town) attended.Glawson testified that Kolkana made the following remarks: The employees hadcaused "this mess" on their own time and therefore it was going to be straightenedout on their time; hence the meeting was scheduled for 5 p.m. Since no otherOrkin office was organized, Perry Kaye (Respondent's vice president) would nottolerate it at Tampa.Mr. Kaye would "set anexample out of" the Tampa officeand would come down the following Tuesday, calla meeting,"padlock" the Tampaoperation, and then move it to St. Petersburg even if it meant a loss of 50 percent ormore in business.Skanks testified that Kolkana asked them "about the union" and whether the Unioncould do anything for them which was not already being done for them by Respond-ent; that Kolkana said there would be "nounionin Orkin" and that "if the unionhad gone through," Respondent would not agree to any contract anyway and would"lock up the plant."All that Fogle remembered of Kolkana's statements is thatKolkana informed the men that "if the union went in and went through" Respondentcould close down the shop, work out of Clearwater, and "bring in technical men."Apparently Bibler recalled only that Kolkana asked "what the union could offerus" that Respondent had not already done for the men; that Kolkana discussedRespondent's insurance plans at some length; and that Kolkana asked some employees"individually" to stand up and give anopinionabout the Union.In large part Kolkana's testimony confirms that of the employees.Kolkana testi-fied that he "commented on" insurance,commissions,and salaries; that he saidthat "if we had a lot of problems the Company could move it [the Tampa plant]and work it out of another office"; and that Respondent "could live without" theTampa office.But he "did not know" whether he said "it would be done."Respondent contends that each of the General Counsel's witnesses "presented adifferent version" of what Kolkana said. I do not so find.Rather, I find that eachremembered some parts of the discussion which the others had forgotten or over-looked.But no inconsistency in their testimony can be discerned-in fact,in someinstancesthey corroborate each other.I find that Kolkana made the statements attributed to him by the General Counsel'switnesses.I further find that Kolkana's statementsconstittued a threat to Respond-ent's employees that it would close its Tampa plant and deprive them of employmentifLocal 79 succeededin organizingRespondent's Tampa employees; that he in-terrogated such employees collectivelyconcerningtheir uniondesires;and that suchconduct amounts to interference, restraint, and coercion banned bySection 8(a)(1).C. Inducing or encouraging employees to withdraw from the Union and otherinterrogations and threats of reprisalUndenied or credited testimony shows other instances of Section 8(a)(1) conduct.About a day after the meeting in the assembly room, Supervisor Paul Roberts re-quested some employees to meet him at a restaurant on North Boulevard in Tampa.When he met them, Roberts told the employees that "if this union goes through"the employees will lose their jobs.Shortly thereafter Kolkana joined them andsaid "about the same thing."About the same time Supervisor Walter Watchel met other employees at a drug-store at North Boulevard and Columbus Drive, where he had directed them to seehim.They then joined the Roberts group at a park near Woodlawn Cemetery onNorth Boulevard.At the park Watchel told the employees that no other office ofRespondent was organized, and that he knew definitely that Perry Kaye would makean example of the Tampa office by operating out of St. Petersburg, even though itmeant losing part of Respondent's business in Tampa.Watchel then gave theemployees a blank piece of paper with a request that they use it as an instrument forwithdrawing from Local 79 "in [their] own handwriting."Shortly after the assembly meeting described above, Kolkana, while speakingto Skanks and two other employees, requested them to "try and stop it [the unionmovement] before we had gone too far," and to explain to the men that Respondent ORKIN EXTERMINATING CO. OF SOUTH FLORIDA, INC.403would closethe office.As -a result, Skanks calleda meeting of the employees inRespondent's assembly room for that night for the purpose of considering Kolkana'srequest.Otherinstances of coercive conduct are revealedby .the record.On one occasion,while Skanks was at a bowling alley,Supervisor Roberts asked him to withdraw hisunion card.On anotheroccasion,Kolkana asked Skanksto withdrawhis unioncard.And onstillanother occasion Supervisor Pounds inquired of Skanks whetherthe latter had signed a union card,who was "in back of the union,"and "who wasgoing around and gettingthe cardssigned thatnight."These events occurred inJune 1961.Kolkana andWatchelexplainedthat theysuggested the resignations from theUnion because some of the men had come to them and expressed dissatisfaction withhaving joined Local79 andindicated an inclinationto retracttheir union member-ship.Assuming this to be a fact, it cannotjustify theactive and vigorous stepsinitiated by thesetwo supervisors not only to make sure that the employees whospoke to themrecanted but also to generate a movement among the employeesplanned to cause their withdrawal from the Union.Hence I find that no defenseexists for the conduct of Kolkana,Watchel,and Roberts.On the basis of the above subsidiary findings and the entire record, I find that Re-spondent solicited from its employees their resignations from Local 79,and engagedin further threats of reprisals and coercive interrogation,and that such conduct con-stitutes interference,restraint,and coercion prohibited by Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondent,set forth in section III, above, occurring in con-nection with the operationsof theRespondent as set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYIt having been found that Respondent engaged in certain unfair labor practices,it is recommended that it cease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies of the Act. In view of Re-spondent's efforts to impede the organizational activities of its employees, it is furtherrecommended that the cease-and-desist order prohibit Respondent from engaging inany like or related unlawful conduct.Upon the basis of the above findings of fact and of the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs and Helpers, Local Union No. 79, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America is a labororganization within the meaning of Section 2(5) of the Act.2.Respondent is an employer within the meaning of Sections 2(2) and 8(a)of the Act.3.By (1) interrogating its employees individually and collectively concerningtheir union membership, activities, and desires; (2) threatening its Tampa employeeswith reprisals that it would close its Tampa plant in the event Local 79 was successfulin organizing its Tampa plant; and (3) soliciting from its employees their resignationsfrom Local 79, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in this case,it is recommended that Respondent,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogating its employees individuallyor collectivelyconcerningtheir union membership, activities, or desires.641795-63-vol. 136--27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Threatening its employees with closing its Tampa plant or with other re-prisals because of union activity or support if Local 79 was successful in organizingitsemployees.(c) Soliciting its employees to resign their memberships in Local 79 or any otherlabor organization.(d) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of rights guaranteed in Section 7 of the Act.2.Takethe following affirmative action designed to effectuate the policies of theAct:(a) Post in its plant at Tampa, Florida, copies of the notice attached heretomarked "Appendix." 2Copies of said notice, to be furnished by the Regional Di-rector for the Twelfth Region,shall, after being duly signed by a representative ofthe Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notice is not altered, defaced,or coveredby any othermaterial.(b)Notify the Regional Director for the Twelfth Region, in writing, within 20days from the receipt of this Intermediate Report and recommended Order, whatsteps Respondent has taken to comply herewith.3It is further recommended that unless Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Board issue anorder requiring Respondent to take the aforesaid action.a If these recommendations are adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommendations of a Trail Examiner," in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by substituting the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "Pursuant to aDecision and Order "3In the event that these recommendations are adopted by the Board, this provision shallbe modified to read. "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employees individually or collec-tively concerning their union membership, activities, or desires.WE WILL NOT threaten our employees with closing our Tampa plant or withloss of employment if Local 79 of the Teamsters Union is successful in organiz-ing our employees.WE WILL NOT solicit our employees to resign their memberships in Local 79of the Teamsters Union or any other labor organization.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed in Section 7 of the NationalLabor Relations Act.All our employees are free to become,remain,or refrain from becoming membersof Local 79 of the Teamsters Union or of any other labor organization.ORKIN EXTERMINATING COMPANY OF SOUTH FLORIDA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.